Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 1 of 36 PageID# 39




                                                  3:18cv850
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 2 of 36 PageID# 40
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 3 of 36 PageID# 41
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 4 of 36 PageID# 42
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 5 of 36 PageID# 43
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 6 of 36 PageID# 44
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 7 of 36 PageID# 45
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 8 of 36 PageID# 46
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 9 of 36 PageID# 47
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 10 of 36 PageID# 48
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 11 of 36 PageID# 49
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 12 of 36 PageID# 50
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 13 of 36 PageID# 51
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 14 of 36 PageID# 52
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 15 of 36 PageID# 53
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 16 of 36 PageID# 54
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 17 of 36 PageID# 55
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 18 of 36 PageID# 56
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 19 of 36 PageID# 57
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 20 of 36 PageID# 58
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 21 of 36 PageID# 59
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 22 of 36 PageID# 60
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 23 of 36 PageID# 61
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 24 of 36 PageID# 62
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 25 of 36 PageID# 63
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 26 of 36 PageID# 64
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 27 of 36 PageID# 65
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 28 of 36 PageID# 66
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 29 of 36 PageID# 67
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 30 of 36 PageID# 68
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 31 of 36 PageID# 69
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 32 of 36 PageID# 70
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 33 of 36 PageID# 71
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 34 of 36 PageID# 72
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 35 of 36 PageID# 73
Case 3:18-cv-00850-JAG Document 1 Filed 12/11/18 Page 36 of 36 PageID# 74
